ACCEPTED
                                                                                          12-15-00083-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     4/21/2015 4:21:23 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                               No. 12-15-00083-CV

                                                                       FILED IN
                                                                12th COURT OF APPEALS
                    In the Twelfth District Court of    Appeals      TYLER, TEXAS
                                  Tyler, Texas                  4/21/2015 4:21:23 PM
                                                                     CATHY S. LUSK
                                                                         Clerk
                             Carrizo Oil & Gas, Inc.,
                                   Appellant,

                                          v.

                      Barrow-Shaver Resources Company,
                                 Appellee.


                    On Appeal from the 7th Judicial District Court
                                Smith County, Texas
                               Cause No. 12-2565-A


      AGREED MOTION TO EXTEND DEADLINE FOR SELECTING MEDIATOR


TO THE HONORABLE COURT OF APPEALS:

      On April 14, 2015, the Court issued an Order Referring Case to Mediation

that required the parties, among other things, to notify the Court in writing of any

agreed mediator within seven days of the Order.

      Counsel for both parties have been researching and discussing possible

mediators and logistical issues relating to mediation since that time and believe they

can reach an agreement as to a mediator and place for mediation for this matter, but

need more time to do so. The parties anticipate that they will be able to inform the
Court of an agreement by the end of the week, but want to insure sufficient time to

work out the details. The parties therefore jointly and respectfully request that the

Court grant them an extension of time of seven days to comply with the Court’s

Order as to the written notification of an agreed mediator.

                              CONCLUSION AND PRAYER
      For these reasons, Appellant Carrizo Oil & Gas, Inc. and Appellee Barrow-

Shaver Resources Company request that the Court: (i) grant this Agreed Motion to

Extend Deadline for Selecting Mediator; (ii) order that the deadline for complying

with the Court’s April 14, 2015, Order requiring the parties to notify it in writing as

to an agreed mediator is extended to April 28, 2015; and (iii) grant such other and

further relief to which the parties are entitled.

                                            Respectfully submitted,

                                           /s/ Marcy Hogan Greer
                                           Marcy Hogan Greer
                                           State Bar No. 08417650
                                           mgreer@adjtlaw.com
                                           ALEXANDER DUBOSE JEFFERSON &
                                           TOWNSEND LLP
                                           515 Congress Avenue, Suite 2350
                                           Austin, Texas 78701
                                           Telephone: (512) 482-9300
                                           Facsimile: (512) 482-9303




                                            2
                                          John M. Zukowski
                                          State Bar No. 22293400
                                          jmz@zbsplaw.com
                                          Pascal Paul Piazza
                                          State Bar No. 15966850
                                          ppp@zbsplaw.com
                                          ZUKOWSKI, BRESENHAN, SINEX &
                                          PETRY, L.L.P.
                                          1177 West Loop South, Suite 1100
                                          Houston, Texas 77027
                                          Telephone: (713) 965-7597
                                          Facsimile: (713) 963-9169

                                          Charles H. Clark
                                          State Bar No. 04274000
                                          chc@charlesclarklaw.com
                                          THE LAW OFFICES OF CHARLES H. CLARK
                                          604 West Woldert Street
                                          Tyler, Texas 75702
                                          Telephone: (903) 593-2514
                                          Facsimile: (903) 595-1294

                                          ATTORNEYS FOR CARRIZO OIL &
                                          GAS, INC.

                           CERTIFICATE OF CONFERENCE
      I hereby certify that on April 21, 2015, I conferred with Deborah Race,

counsel for Appellee, Barrow-Shaver Resources Company, and she stated that her

client joins in requesting the relief sought by this motion.

                                               /s/ Marcy Hogan Greer
                                               Marcy Hogan Greer




                                           3
                             CERTIFICATE OF SERVICE
      The undersigned certifies that, on April 21, 2015, this Agreed Motion to

Extend Deadline for Selecting Mediator was electronically filed with the Clerk of

Court using the eFile.TXCourts.gov electronic filing system which will send

notification to the following:

Otis Carroll
ocarrroll@icklaw.com
Collin M. Maloney
cmaloney@icklaw.com
Deborah Race
drace@icklaw.com
IRELAND, CARROLL & KELLEY, P.C.
6101 S. Broadway, Ste. 500
Tyler, Texas 75703

R. Clay Hoblit
choblit@hfdlaw.com
HOBLIT FERGUSON DARLING L.L.P.
2000 Frost Bank Plaza
802 North Carancahua
Corpus Christi, Texas 78401

Counsel for Plaintiff Barrow-Shaver
Resources Company

                                           /s/ Marcy Hogan Greer
                                           Marcy Hogan Greer




                                       4